Citation Nr: 1020128	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  05-12 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increase in the ratings for hyperhidrosis 
and bromhidrosis, currently assigned "staged" ratings of 30 
percent prior to March 3, 2006 and 40 percent from that date 
(to include the threshold matter of entitlement to 
recognition of bromhidrosis as part of the service-connected 
entity prior to March 3, 2006).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1986 to March 2003, with an additional prior period of 
active duty of more than three years.  This appeal is before 
the Board of Veterans' Appeals (Board) from a May 2003 rating 
decision of the San Diego, California, Department of Veterans 
Affairs (VA) Regional Office (RO) that awarded service 
connection for hyperhidrosis, rated 30 percent, effective 
April 1, 2003, the first day of the month following the 
Veteran's discharge from service.  He appealed that decision, 
contending that a higher rating was warranted for his skin 
disorder, including on the basis that it produced a foul 
odor.  A July 2006 rating decision recognized bromhidrosis as 
also service-connected (effective March 3, 2006), and 
assigned a 30 percent rating for the combined 
hyperhidrosis/bromhidrosis, effective March 3, 2006.

In May 2007 a videoconference hearing was held before one of 
the undersigned, and in August 2007 a videoconference hearing 
was held before another of the undersigned.  Transcripts of 
both hearings are associated with the claims file.  As 
Members of the Board (Veterans Law Judges) who conducted 
hearings in a matter must participate in the decision on 
appeal (see 38 C.F.R. § 20.707) the case has been assigned to 
a panel which includes the two Board Members who conducted 
the hearings.

In October 2007, the Board remanded the matter of entitlement 
to a rating in excess of 30 percent for referral to either 
the Undersecretary for Benefits or the Director of 
Compensation and Pension for extraschedular consideration 
under 38 C.F.R. § 3.321.  In a March 2010 determination 
letter to the AMC, the Director, Compensation and Pension, 
granted the Veteran entitlement to a 10 percent additional 
rating on an extraschedular basis under 38 C.F.R. § 
3.321(b)(without stipulating the effective date).  A March 
2010 rating decision by the AMC implemented the award, 
assigning an effective date of March 3, 2006 for the 40 
percent rating (which included the extraschedular 10 percent 
rating).  The Board finds that the directed development has 
been accomplished, and the claims are ready for adjudication 
upon the merits.  See Stegall v. West, 11 Vet. App. 268 
(1998).
FINDINGS OF FACT

1.  In a March 2010 determination/letter, the Director, 
Compensation and Pension Service, found that the Veteran was 
entitled to an extraschedular 10 percent rating for the 
bromhidrosis component of his hyperhidrosis with bromhidrosis 
(which had been assigned a 30 percent rating); he cited the 
Veteran's statements in July 2003 and findings from VA 
examinations in June 2005 and April 2006 as the basis of this 
grant; the rating decision that implementing the award 
assigned an effective date of March 3, 2006 for the increased 
(40 percent) rating.

2.  Factors such as would render impractical the application 
of regular schedular standards in the evaluation of the 
Veteran's service-connected hyperhidrosis and bromhidrosis 
are shown throughout the appeal period, i.e., since April 1, 
2003.

3.  For the entire period under appeal (since April 1, 2003) 
the Veteran is shown to have had hyperhidrosis with 
associated bromhidrosis producing a repugnant odor.


CONCLUSION OF LAW

For the entire appeal period, i.e., from April 1, 2003, the 
Veteran's hyperhidrosis with bromhidrosis has warranted an 
additional 20 percent (but no higher) rating on an 
extraschedular basis for the bromhidrosis component of the 
disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b), 4.118 (2009); 38 C.F.R. § 4.118, Diagnostic Code 
(Code) 7800 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) 

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 
(Fed. Cir. 2006).

This appeal is from the initial rating assigned with the 
grant of service connection.  The statutory scheme 
contemplates that once a decision awarding service 
connection, disability ratings, and effective dates has been 
made, statutory notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is 
exercising his right to appeal the ratings assigned.  

Regardless, a March 2006 supplemental statement of the case 
(SSOC) made the Veteran aware that he was in receipt of the 
maximum schedular rating for hyperhidrosis (Code 7832); a 
January 2007 SSOC advised him of the higher criteria 
available under Code 7806; and the March 2010 decision of the 
Director, Compensation and Pension, advised him of the 
factors considered for an extraschedular evaluation.  He has 
had ample opportunity to respond and supplement the record, 
including by testimony at hearings before RO personnel and 
before two of the undersigned Veterans Law Judges.  It is not 
alleged that notice in this case was less than adequate.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Regarding VA's duty to assist, all appropriate development to 
obtain the Veteran's service treatment records (STRs) and 
pertinent post-service medical records has been completed.  
He did not identify any pertinent, outstanding treatment 
records.  A report of contact in April 2007 notes that he has 
not had any recent treatment for his service-connected skin 
disorders.  He was examined by VA in January 2003, June 2005, 
April 2006.  The Board finds those examinations adequate for 
the purposes of the instant appeal as the 2006 examiner 
referred to specific medical treatment records in his report, 
obtained a reported history from the Veteran, and conducted a 
thorough examination.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claims.

II.  Criteria, Evidence and Analysis

Adjudicators determine disability ratings by applying the 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155.  The Veteran has 
challenged the initial rating by seeking appellate review of 
the RO's decision.  Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (noting distinction between claims stemming from an 
original rating versus increased rating); see also Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing 
aspects of a claim for increased disability rating).  The 
Board gives consideration to all the evidence of record from 
the date of the Veteran's claim.  See Fenderson, 12 Vet. App. 
at 126, 127.

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set forth 
in 38 C.F.R. § 3.321 an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  38 C.F.R. 
§ 3.321(b)(1); see Brambley v. Principi, 17 Vet. App. 20, 23 
(2003) (holding that "[e]xtraschedular rating consideration 
is a component of the appellant's claim for an increased 
rating").  The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  
Where a claimant alleges a marked interference with 
employment, the Board must consider a "complete picture of 
the appellant's service- connected disabilities and their 
effect on his employability."  Brambley, supra, at 24 
(emphasis in original).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3; see also 38 C.F.R. 
§ 3.102.

A May 2003 rating decision awarded the Veteran service 
connection for hyperhidrosis, rated 30 percent, effective 
April 1, 2003 (the first day of the month following the 
Veteran's discharge from service).  He appealed that 
decision, contending that a higher rating was warranted 
because [manifestations of] his skin disorder included a bad 
odor.  A July 2006 rating decision granted service connection 
for bromhidrosis (the rating of which was considered 
encompassed by the 30 percent rating for hyperhidrosis), 
effective March 3, 2006.

At the two videoconference hearings before the Board and in 
written statements submitted to the RO, the Veteran has 
alleged extensive impairment of functioning due to the 
repulsive smell associated with his service connected 
hyperhidrosis and bromhidrosis.  Specifically, he has 
reported that his bromhidrosis requires frequent bathing 
(approximately six showers per day) and frequent changes of 
clothing, and causes destruction of shoes and clothing from 
treatment used to mask the smell.  He has provided two 
statements from individuals with whom he served, including 
his former commanding officer, who state that he exuded an 
"intense, non-pleasing odor"; that the smell would return 
within a few hours of showering; and that the smell returned 
more quickly in summertime heat.  Examination reports have 
noted that this disability is "odorous" and that it soils 
clothing.  The Veteran has also testified that his 
bromhidrosis has precluded his participation in activities 
requiring social interactions and has required him to seek 
employment with duties allowing him to work isolated from 
other people.

The Veteran's hyperhidrosis and bromhidrosis are currently 
rated under Codes 7832-7806 for hyperhidrosis rated as 
dermatitis or eczema.  38 C.F.R. § 4.27.  He receives the 
maximum, 30 percent, schedular rating for hyperhidrosis (Code 
7832).  Code 7806 (for eczema) includes a maximum, 60 
percent, rating where more than 40 percent of the entire body 
or more than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs.  38 C.F.R. 
§ 4.118.

The preponderance of the evidence is against a finding that 
the Veteran's service-connected hyperhidrosis and 
bromhidrosis is found on more than 40 percent or the entire 
body or on more than 40 percent of exposed areas or that 
constant or near-constant treatment such as corticosteroids 
is required.  This is so because the 2006 VA examiner found 
that less than 4 percent of the total body surface was 
involved and approximately 20 percent of the exposed skin was 
involved.  The examiner specifically noted that the only 
areas which are affected are the feet and the hands.  
Further, the 2005 VA examiner found that less than 2 percent 
of the total body surface (including the hands and feet) was 
involved and 1 percent of the exposed skin was involved.  
Also, the medical evidence does not show constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs.  In fact, the 2006 examiner noted 
that the only medication the Veteran was taking for his skin 
disorder was Drisol, a treatment that was not systemic but 
was only applied to the affected areas.

Other current Diagnostic Codes relevant to skin disorders are 
not for application in this case as disfigurement (Code 7800) 
is not alleged nor shown and the disability does not result 
in scarring (Codes 7800-7805).  38 C.F.R. § 4.118.  Further, 
none of the disabilities listed in the current Rating 
Schedule include olfactory repugnance as a rating criterion. 

In October 2007, the Board remanded the matter of entitlement 
to a rating in excess of 30 percent for referral to either 
the Undersecretary for Benefits or the Director of 
Compensation and Pension for extraschedular consideration 
under 38 C.F.R. § 3.321.  In a March 2010 
determination/letter, the Director, Compensation and Pension 
Service, granted entitlement to a 10 percent extraschedular 
rating under 38 C.F.R. § 3.321(b).  In a March 2010 rating 
decision by the AMC implemented the award, assigning an 
effective date of March 3, 2006, for the 40 percent rating 
(which included the extraschedular 10 percent).  
The Director of Compensation and Pension found that the 
service-connected hyperhidrosis and bromhidrosis resulted in 
marked interference with employment and that the Veteran 
incurs additional expenditures as a result of hyperhidrosis 
and bromhidrosis such as clothing and water expenses.  In his 
decision granting the 10 percent extraschedular rating, the 
Director of Compensation and Pension noted the Veteran's July 
2003 statement which reported sweating with bad odor and the 
June 2005 VA examination report which noted that the 
Veteran's condition was odorous unless he changed his 
footwear frequently.  These records show that the Veteran has 
complained of the malodorous aspect of his skin disorder ever 
since he filed his claim.  However, the AMC assigned an 
effective date of March 3, 2006 for the award of the 10 
percent extraschedular rating.  [In this regard the Board 
notes that the bromhidrosis component of the service-
connected skin disability is not a separate and distinct 
entity, but an acknowledgement of the presence of a 
manifestation of the service-connected entity that, here, 
warrants a separate rating.] The Board concurs in the 
Director's findings and finds that the extraschedular rating 
should be assigned for the entire appeal period, i.e., from 
April 1, 2003.

The Director, Compensation and Pension, did not provide 
reasoning as to how a 10 percent amount of the extraschedular 
rating was derived, and did not explain why a higher 
extraschedular rating is not warranted.  The Board finds that 
there is evidence indicating entitlement to an extraschedular 
rating in excess of 10 percent since April 1, 2003.  Although 
an extraschedular rating, by its nature, is assigned outside 
the strict confines of the schedule, it is useful to 
reference any related rating criteria.  

As was noted above, the current rating schedule does not 
provide either specific or analogous criteria for 
occupational or social impairment resulting from repulsive 
smell.  However, a prior version of the ratings schedule, in 
effect shortly before this claim was filed in January 2003, 
does address repugnancy in connection with skin disorders.  
See 38 C.F.R. § 4.118, Code 7800 (2002).  In the version of 
Code 7800 in effect prior to August 30, 2002, disfiguring 
scars of the head, face or neck were rated the maximum 50 
percent under the ratings schedule where there was complete 
or exceptionally repugnant deformity of one side of face or 
marked or repugnant bilateral disfigurement.  While this 
criterion applies to visual repugnancy, by analogy the Board 
will apply the criteria to olfactory repugnancy.

In order to bring the Veteran's skin disability rating on par 
with the 50 percent rating for repugnancy provided under the 
pre-August 2002 version of Code 7800, an increased 
extraschedular evaluation, to 20 percent, is granted in this 
case.  When added to the 30 percent schedular rating already 
assigned for the other distinct manifestations the service-
connected hyperhidrosis and bromhidrosis, this results in a 
50 percent rating.

The Board finds that an extraschedular evaluation in excess 
of 20 percent, or a rating in excess of 50 percent total for 
the service-connected hyperhidrosis and bromhidrosis, is not 
warranted.  As was explained above, a 60 percent rating under 
Code 7806 of the current rating schedule is not warranted.  
38 C.F.R. § 4.118 (2009).  Further, there is no analogous 
rating which supports a higher evaluation.  More to the 
point, with respect to industrial impairment, the 2006 VA 
examiner found that there was only a "mild to moderate 
degree of functional impairment as a result of this 
disease."  While there is no question that the skin 
disability causes some interference with employment, as 
evidenced by his reports of being harassed by his co-workers 
and reports from former co-workers that he had an unpleasant 
odor about his person, the current 50 percent rating takes 
such into account.  The evidence indicates that his 
disability would not impact employment involving minimal 
contact with other individuals, for example, like a home-
based business, and the 2006 examiner stated that he is able 
to handle paper.

In summary, the Board finds that a 20 percent rating on an 
extraschedular basis is warranted for the entire appeal 
period (from April 1, 2003).  However, the Board finds no 
basis to grant a higher schedular rating or an extraschedular 
rating in excess of 20 percent at any point during this 
appeal.  As the preponderance of the evidence is against this 
aspect of the claim, the benefit of the doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).
ORDER

A 50 percent rating (comprised of a 30 percent schedular 
rating and an additional 20 percent rating on an 
extraschedular basis), but no more, is granted for the 
Veteran's hyperhidrosis and bromhidrosisis for the entire 
period from April 1, 2003, subject to the regulations 
governing the payment of monetary benefits.



			
            MICHAEL S. LANE                              MARK 
W. GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


